DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 1-14) in the reply filed on 02/16/21 is acknowledged.  The traversal is on the ground(s) that “1) the Office does not properly support or explain the reasons for restriction [i.e., lack of identification and support]; and 2) the office has not properly explained that there would be a serious search or examination burden [i.e., lack of burden]”.  This is not found persuasive because the issues of claiming or having claims directed to two (2) different statutory and independent inventions or inventive groups (i.e. a vehicle (per se) having an electric propulsion system, and a method (per se) for managing thermal energy of a battery in a vehicle are divergent. Although there may be some overlap in the searches of the two groups, there is no reason to believe that the searches would be identical, or equally applicable to the specifics of the claimed subject matter of each group invention as delineated in the restriction requirement dated 01/22/21. Furthermore, the examination of the method claims per se (classified in H01M 10/613, 60, 625, 62, 486) is based on a different criteria from that of the apparatus (vehicle) claims (classified in B60L 58/26), hence the examination of the two groups is not necessarily co-extensive, is not in the same field of search or art, and/or is not in the same classification area. In addition, the two groups have separate classifications, different fields of search, and/or separate status in the art as properly delineated and identified in the restriction requirement (see office action dated 01/22/21 for details). In addition, as to applicant’s argument concerning the electric, plug-in hybrid, and The present disclosures relates to thermal management of batteries in vehicles having electric propulsion systems. Exemplary vehicles include electric or plug-in hybrid vehicles” provides factual, sound, objective and technical evidence that the process as claimed can be practiced by another and materially different vehicles/apparatus, or that the process can be applied to materially different vehicles/apparatus because a person of ordinary skill in the art would clearly recognize that an electric vehicle per se is materially different from a hybrid vehicle as the hybrid vehicle may use an internal combustion engine such as a gasoline engine or a diesel engine as a power source; and an electric vehicle per se does not require or use any one of the internal combustion engine variants because it is, indeed, an electric vehicle per se. Simply put, if an electric vehicle uses an internal combustion engine such as a gasoline engine or a diesel engine as a power source, then, it is not an electric vehicle per se as known in the art, such a vehicle would clearly be a hybrid vehicle due to the inclusion of the internal combustion engine component unless applicant proves otherwise. In furtherance, just for the sake of providing additional evidentiary information: Uchiyama’603 discloses, teaches or discusses the foregoing matter at paragraphs 0064-0065. Are there any material differences between a motor generator, a gasoline engine or a diesel engine? Are they all (i.e., a motor generator, a gasoline engine or a diesel engine) materially the same? Therefore, based on the additional work involved in searching and examination of the two distinct inventions together that would present serious burden to the examiner, restriction of distinct inventions is not improper. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. That is, claims 1-14 are directed to a method for managing thermal energy of a battery in a vehicle having an electric propulsion system. The present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed subject matter simply appears to perform some basic/general calculations, comparisons, and/or data collection/gathering of a generic source of values without significantly: (i) providing tangible/physical structures, features, components, and (ii) performing clear adjusting/interactive steps/actions in order to carry out a reasonable feedback and transformational action(s)/step(s) within the claimed method for managing thermal energy, or within the battery and vehicle per se. As best understood by the examiner, the claimed invention appears to merely provide: (i) an implicit basic/conventional control unit (i.e., a basic/conventional controlling element or mechanism) just to perform certain monitoring  activities, comparisons, calculations, determinations or predictions which is acting as a general-purpose computer without apparently causing any action(s)/step(s) to occur; and/or making an adjustment or providing a reasonable feedback; and/or providing an interactive mechanism or process; and/or triggering/initiating/generating any concrete/tangible activity; and in particular, (ii) an implicit control unit being routinely conventional which does not make a contribution over the prior art. To expedite prosecution, further technical explanation and/or elaboration on this 

	To the extent the present claims were understood by the examiner (see the 101 rejection supra), please note the following art rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Uchiyama 2010/0190603.
As to claims 1-2 and 4:
Uchiyama discloses a method of operating an electric propulsion system in an electric vehicle and/or the operation of the vehicle (i.e., the method) (Abstract; 0001-0002; 0028; 0030-0031; 0040-0041; Figures 3, 5 & 8) including a thermal management system/element (i.e., first/second thermoelectric conversion element) (Abstract; 0012-0013; 0030; CLAIMS 1 & 3). Figures 3, 5 and 8 illustrate graphs showing changes in vehicle speed, motor generator current and quantity of electricity stored in a battery, when the propulsion device is in operation (i.e., occurring only while driving the vehicle) (0028; 0030; 0059-0060). Thus, the teachings of Uchiyama readily envision the operation of the vehicle (i.e., the method). 
temperature of the battery 20, and when detecting such a temperature rise, the PCU 30 operates the second thermoelectric conversion element 21 to cool the battery 20 (thus, a temperature limit is implicitly taught as the PCU/second thermoelectric conversion element is activated) (0061; Claim 7). 1st Examiner’s note, first interpretation: consequently, a temperature (actual average) limit is also implicitly calculated so as to activate the PCU and second thermoelectric conversion element to cool the battery. More specifically, at the time of braking the vehicle if the battery 20 has a temperature higher than a predetermined temperature, the PCU 30 supplies the second thermoelectric conversion element 21 with electric current so as to cool the battery (0062; Claim 7). Further, Uchiyama teaches that, in general, if the battery temperature is lower than the normal temperature, it is then preferable to stop the cooling of the battery; and if the temperature of the battery drops down to a threshold temperature, the cooling of the battery is stopped (0063; Claim 7). 1st Examiner’s note, second interpretation: since the present claim fails to unambiguously differentiate: (i) the current battery temperature from the actual average battery temperature, and (ii) the number of temperature measurements required to obtain the actual average battery temperature, and (iii) the period of time or time intervals required to measure temperature, and (iv) the requirement of distinct operational stages causing temperature changes in the battery, if only one temperature measurement is taken or if the temperature remains steady during the time period the temperature measurement is collected or if the operational stage remains steady or does not change, it can be fairly asserted that the actual average battery temperature would be the same as monitored/sensed current temperature. Note that the foregoing conditions, circumstances and/or operational settings are not unreasonable scenarios and/or impossible situations or operational states; and the present claims are wholly silent about them. 2nd Examiner’s note: notice that the prior art device also anticipates the specific process/steps of managing thermal energy (i.e., claimed method for managing thermal energy of the battery in a vehicle). That is, when the prior art device, product or article is the same as a device described in the specification for carrying out the claimed method (in this case, operating steps/technique), it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02 Process Claims. Further, manner of operating the device (i.e. the claimed method for managing thermal energy of the battery in a vehicle) does not differentiate apparatus claim from the prior art: A claim containing a "recitation with respect to the manner in which a claimed apparatus (i.e. the claimed controlling apparatus/device) is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus (i.e. the controlling apparatus/device of the prior art) teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
As to claim 5:
Uchiyama discloses the steps occurring only while driving the vehicle (Abstract: i.e., when a drive wheel 3 of a vehicle is driven by a motor generator 10 that operates as a motor, electric power is supplied from a storage battery 20 to the motor generator 10). Figures 3, 5 and 8 illustrate graphs showing changes in vehicle speed, motor generator current and quantity of electricity stored in a battery, when the propulsion device is in operation (i.e., occurring only while driving the vehicle).  
Thus, the present claims are anticipated.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a reasonable search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the method for managing thermal energy of the battery in the vehicle having the electric propulsion system comprising the method steps satisfying all the limitations recited in dependent claims 3, 6-7, 10, 11 and 13, respectively. 
Claims 3, 6-7, 10-11 and 13 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note that claims 8-9, 12 and 14 are also allowable by virtue of their dependency from allowable claims 7, 11 and 13, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727